Title: To Thomas Jefferson from William C. C. Claiborne, 8 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     My Dear Sir,
                     New-Orleans December 8th. 1804
                  
                  I have the Honour to enclose you a copy of my address to the Legislative Council, and of the answer returned thereto. The meeting of the Council has had already a happy effect; the few Intriguers who have laboured to stop the wheels of Government are greatly discouraged, and the well disposed Citizens highly satisfied. The only anxiety I now feel is, that the means I resorted to, to form a Council may meet your approbation.
                  The filling of a Blank Commission with a name not previously sanctioned by you is a liberty which I very reluctantly ventured on, and should certainly not have done it, had I not seen that a State of anarchy and confusion was fast approaching. Seven members being necessary to form a Quorum, and as it might happen that one of the Council might be Sick (as is now the case) or from some other cause could not attend, I have filled another Blank Commission with the name of James Mather, an old and respectable Inhabitant of Louisiana; an Englishman by Birth, But with respect to the affairs of this District, an American in principle. Mr. Mather is moreover a man of real information and great integrity, and very generally esteemed.
                  Messrs. Poidrass, Morgan, Kenner, Wycoff, Pollock, Watkins, Dorcier and James Mather now compose the Council, and I believe, I can say with certainty, that they are all respectable Men of good understanding, and possessing considerable influence in the District.
                  I flatter myself that the next Mail will bring me the names of a sufficiency of Gentlemen to complete the Council, and in the mean time I shall console myself with the reflection that my late conduct will receive your approbation. It is believed here that the three Gentlemen of the Council lately named were selected by the President of the United States. For a continuance of your Health and happiness, I pray you to accept the best wishes of your 
                  Faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               